DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This 2nd non-final action is in response to applicant's amendments/arguments of May 31, 2022. Claim 10 was cancelled. Claims 1-9, 11-24 are pending and have been considered as follows.
Response to Arguments
	Applicant's amendments/arguments with respect to the rejection of claims 4-10, 13-16, and 21-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims under 35 U.S.C. 112(b) has been withdrawn.

	Applicant’s amendments/arguments with respect to claim(s) 1-23 under 35 U.S.C 103 over Wang (US 20190193852A) et al. have been fully considered but are moot because the new ground of rejection does not rely on Wang applied in the prior rejection of record for any teaching or matter specifically challenged in the argument


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-9, 18-20 are rejected under 35 U.S.C. 103 as being obvious over by Holt (US20170225800 A1) in view of Mozer (US 20190197908 A1).
	
	Regarding claim 1, Holt teaches an unmanned aerial vehicle (UAV 300 in Fig. 3) comprising: an image sensor ([0020] a camera system on UAV 300; with a suitable infrared-sensitive camera; [0029] Camera 402 may use CCD, CMOS, or any other suitable imaging technology now known or later developed), configured to detect electromagnetic radiation and to generate image sensor data representing the detected electromagnetic radiation ([0014]-[0016] Landing aid 100 can allow an unmanned aerial vehicle to guide itself into a landing point using only an onboard camera (image sensor), [0020] landing aid 100 could be rendered using materials that are reflective of non-visible light, such as infrared (electromagnetic radiation). Using infrared reflective material for shapes 104 would allow UAV 300, when equipped with a suitable infrared-sensitive camera (creates an image using infrared radiation), to locate landing aid 100 in low-visibility or low-visible light conditions, [0026]- [0029] Camera 402 and landing aid 100 must be compatible insofar as camera 402 must be capable of imaging landing aid 100. Camera 402 accordingly may be sensitive to infrared, ultraviolet, visible light, or a combination of the foregoing, as appropriate to how the shapes are rendered on landing aid 100); and
	one or more processors ([0015] and a processing module capable of performing shape detection and interfacing with the unmanned aerial vehicle's flight controller) configured to: 
	determine … an origin of the detected electromagnetic radiation ( [0034] Once image processor 404 has detected and determined the location of landing aid 100, it can pass directional information to flight controller 406 for directing UAV 300 relative to landing aid 100; Such information can be used to direct UAV 300 to perform a predetermined flight path, such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land,); and
		control the unmanned aerial vehicle to travel toward the determined origin ([0034] Once image processor 404 has detected and determined the location of landing aid 100, it can pass directional information to flight controller 406 for directing UAV 300 relative to landing aid 100; Such information can be used to direct UAV 300 to perform a predetermined flight path, such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land; [0014]-[0015] landing aid 100 is intended to allow an unmanned aerial vehicle to determine its orientation with respect to landing aid 100).
 	Holt does not explicitly teach but Mozer teaches the specific limitations of a filter, configured to pass image sensor data representing one or more first wavelengths of electromagnetic radiation and to block image sensor data representing one or more second wavelengths of electromagnetic radiation; and that the detection of the origin of the electromagnetic radiation is based on the passed image sensor data (Mozer [0022] Using light-emitting fiducials are beacons has several benefits. One significant benefit is the ability to match the wavelength of the light emitted by the beacon with a band-pass filter on the camera that only allows that wavelength of light to be imaged. By choosing these values, it allows an image analysis algorithm used in the vision system to extract the fiducial features much more easily than standard computer vision techniques. [0042] At step 202, an image of the landing site with the active fiducial markers is acquired by the camera 114 on the drone. the camera is equipped with a band pass filter matching the frequency of light known to be emitted by the fiducial markers. The camera thus captures a darkened image with substantially only white features representing the fiducial markers). 
	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, unmanned aerial vehicle landing, as taught by Holt, filtering wavelengths of electromagnetic radiation passing the image sensor, as taught by Mozer, as Holt and Mozer are directed to unmanned aerial vehicle landing (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the filter to block some wavelengths of electromagnetic radiation and predictably applied it to the unmanned aerial vehicle landing of Holt to allows an image analysis algorithm used in the vision system to extract the fiducial features much more easily than standard computer vision techniques ([0022], Mozer).

Regarding claim 18, please see the rejection above with regarding claim 1, which is commensurate in scope to claim 18, with claim 1 being drawn to an unmanned aerial vehicle and claim 18 being drawn to a corresponding method. 

	Regarding claim 2, Holt teaches wherein determining the origin comprises determining an elevation angle and an azimuth of the origin relative to the unmanned aerial vehicle and adjusting a flight direction of the unmanned aerial vehicle toward the azimuth and/or the elevation angle (Fig. 3, [0027], Camera 302 can locate landing aid 100 along angle of view 310. camera 302 is mounted on a gimbal, the angle of camera 302 relative to landing aid 100 can be determined. Where UAV 300 is equipped with GPS location, its altitude above ground can be known. [0034] image processor 404 has detected and determined the location of landing aid 100 relative to UAV; such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land).

	Regarding claim 3, Holt teaches wherein the one or more processors are further configured to repeatedly determine the origin of the detected electromagnetic radiation, and to iteratively control the unmanned aerial vehicle to travel toward the determined origin based on the repeated determinations of the origin ( [0024]-[0031], Camera 302 is able to locate landing aid 100 along angle of view 310, Fig. 3- Fig. 4, Detection of landing aid 100 can then be accomplished by simple comparison between frames, with the difference between frames revealing the position of landing aid 100; [0034] Once image processor 404 has detected and determined the location of landing aid 100, it can pass directional information to flight controller 406 for directing UAV 300 relative to landing aid 100. Such information can be used to direct UAV 300 to perform a predetermined flight path, such as reorienting (repeatedly) UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land).

Regarding claim 20, please see the rejection above with regarding claim 3, which is commensurate in scope to claim 20, with claim 3 being drawn to an unmanned aerial vehicle and claim 20 being drawn to a corresponding system. 

	Regarding claim 8, Holt teaches the determining from the passed image sensor data the origin of the detected electromagnetic radiation comprises detecting an azimuth of the detected electromagnetic radiation and/or an elevation angle of the detected electromagnetic radiation, and wherein controlling the unmanned aerial vehicle to travel in the detected direction comprises changing a direction of travel of the unmanned aerial vehicle according to the detected azimuth and/or the detected elevation angle (Fig. 3. [0027], Camera 302 can locate landing aid 100 along angle of view 310. camera 302 is mounted on a gimbal, the angle of camera 302 relative to landing aid 100 can be determined. Where UAV 300 is equipped with GPS location, its altitude above ground can be known. [0034] image processor 404 has detected and determined the location of landing aid 100 relative to UAV; such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land). 

	Regarding claim 9, Holt teaches wherein the determining from the passed image sensor data the origin of the detected electromagnetic radiation further comprises detecting a landing target as one of a plurality of bright spots in a predetermined configuration ([0006] landing aid comprised of a series of circles and polygons; The visual landing aid may be implemented using contrasting colors for the pattern which reflect visible and/or UV or infrared light, or by light emitting elements), and wherein the one or more processors are further configured to control the unmanned aerial vehicle to travel toward the landing target ([0034] Once image processor 404 has detected and determined the location of landing aid 100, it can pass directional information to flight controller 406 for directing UAV 300 relative to landing aid 100; Such information can be used to direct UAV 300 to perform a predetermined flight path, such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land; [0014]-[0015]landing aid 100 is intended to allow an unmanned aerial vehicle to determine its orientation with respect to landing aid 100).

	Regarding claim 19, Holt teaches wherein determining the origin comprises determining an elevation angle and an azimuth of the origin relative to the unmanned aerial vehicle, and wherein controlling the unmanned aerial vehicle to travel toward the determined origin comprises adjusting a flight direction of the unmanned aerial vehicle toward the azimuth and/or the elevation angle (Fig. 3. [0027], Camera 302 can locate landing aid 100 along angle of view 310. camera 302 is mounted on a gimbal, the angle of camera 302 relative to landing aid 100 can be determined. Where UAV 300 is equipped with GPS location, its altitude above ground can be known. [0034] image processor 404 has detected and determined the location of landing aid 100 relative to UAV; such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land). 

Claim 4-6, 21-22 are rejected under 35 U.S.C. 103 as being obvious over by Holt (US20170225800 A1) in view of Mozer (US 20190197908 A1) in view of Young (Fundamentals of Image Processing, Version 2.3, copyright 1995-2007).
	
	Regarding claim 4, while Holt as modified by Mozer teach determining the origin of the detected electromagnetic radiation comprises: receiving sensor data corresponding to a first row of image sensor pixels (Holt [0030] Image processor 404 receives a video stream from camera 402, and performs an initial shape detection upon the video stream, specifically to identify circles and polygons. Shape detection may be carried out using any suitable algorithm now known or later developed in the relevant art that can convey the geometry and location in the field of view of each detected shape, such as convolution, correlation, edge detection, Hough transform, or a combination of techniques. The selection of technique or techniques can be tailored to the processing power of image processor 404 and the relative needs for speed and accuracy), but Holt as modified by Mozer does not explicitly teach but Young teaches determining first bright points within the first row as pixels with a brightness greater than a predetermined threshold; grouping adjacent first bright points to form first bright lines; and assigning an identifier to each first bright line (section 10.3.1 Thresholding). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, with the technique for objects detecting in image processing, taught by Young, as the invention of Holt as modified by Mozer uses image processing to detect shapes within the video stream and Young teaches a specific image processing technique. As such, it would have been obvious to one or ordinary skill in the art to use the known image processing technique as taught by Young to improve or enhance the base device of Holt as modified by Mozer. 
	
	Regarding claim 5, Holt as modified by Mozer does not teach but Young teaches determining second bright points within the second row as pixels with a brightness greater than a predetermined threshold; grouping adjacent second bright points to form second bright lines; and assigning an identifier to each second bright line (section 10.3.1 Thresholding). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, with the technique for objects detecting in image processing, taught by Young, as the invention of Holt as modified by Mozer uses image processing to detect shapes within the video stream and Young teaches a specific image processing technique. As such, it would have been obvious to one or ordinary skill in the art to use the known image processing technique as taught by Young to improve or enhance the base device of Holt as modified by Mozer.
	
	Regarding claim 6, Holt as modified by Mozer does not teach but Young teaches determining first bright lines and second bright lines that overlap; determining bright spots as a combination of overlapping first bright lines and second bright lines, and determining an identifier for each bright spot (section 10.3.1 Thresholding, note: all bight limes connecting each other forms bright spots after thresholding the image and each bright spot may identified by (m, n) representing the location of the bright spot ). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, with the technique for objects detecting in image processing, taught by Young, as the invention of Holt as modified by Mozer uses image processing to detect shapes within the video stream and Young teaches a specific image processing technique. As such, it would have been obvious to one or ordinary skill in the art to use the known image processing technique as taught by Young to improve or enhance the base device of Holt as modified by Mozer.	
	
	Regarding claim 21, Holt as modified by Mozer does not explicitly teach but Young teaches wherein herein the determining from the passed image sensor data the origin of the detected electromagnetic radiation comprises: receiving sensor data corresponding to a first row of image sensor pixels; determining first bright points within the first row as pixels with a brightness greater than a predetermined threshold; grouping adjacent first bright points to form first bright lines; assigning an identifier to each first bright line; determining second bright points within the second row as pixels with a brightness greater than a predetermined threshold; grouping adjacent second bright points to form second bright lines; and assigning an identifier to each second bright line (section 10.3.1 Thresholding, note: all bight limes connecting each other forms bright spots after thresholding the image and each bright spot may identified by (m, n) representing the location of the bright spot).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, with the technique for objects detecting in image processing, taught by Young, as the invention of Holt as modified by Mozer uses image processing to detect shapes within the video stream and Young teaches a specific image processing technique. As such, it would have been obvious to one or ordinary skill in the art to use the known image processing technique as taught by Young to improve or enhance the base device of Holt as modified by Mozer.
	
	Regarding claim 22, Holt as modified by Mozer does not explicitly teach but Young teaches wherein detecting a direction of the detected electromagnetic radiation further comprises: determining first bright lines and second bright lines that overlap; determining bright spots as a combination of overlapping first bright lines and second bright lines, determining an identifier for each bright spot of the determined bright spots by selecting an identifier of a greatest magnitude of the first bright line and the second bright line associated with the bright spot (section 10.3.1 Thresholding, note: all bight limes connecting each other form bright spots after thresholding the image and each bright spot may identified by (m, n) representing (identifier) the location of the bright spot ). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, with the technique for objects detecting in image processing, taught by Young, as the invention of Holt as modified by Mozer uses image processing to detect shapes within the video stream and Young teaches a specific image processing technique. As such, it would have been obvious to one or ordinary skill in the art to use the known image processing technique as taught by Young to improve or enhance the base device of Holt as modified by Mozer.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being obvious over by Holt (US20170225800 A1) in view of Mozer (US20190197908 A1) in view of Young ( Fundamentals of Image Processing, Version 2.3, copyright 1995-2007) and further in view of Dave (https://www.youtube.com/watch?v=HQW4wtLBddk, Multi Object Tracking Tutorial: part 4 by Student Dave, Jan 30, 2013).
	
	Regarding claim 7, Holt as modified by Mozer and Young teaches detection of landing aid 100 can then be accomplished by simple comparison between frames, with the difference between frames revealing the position of landing aid 100 ([0031], Holt), but Holt as modified by Mozer and Young does not explicitly teaches but Dave teaches wherein the one or more processors are further configured to correlate a bright spot on a first frame with a bright spot on a second frame by determining a smallest total distance between a plurality of bright spots on the first frame and a plurality of bright spots on the second frame (time stamp range (3:00-9:00) at Dave teaches using Hungarian algorithm - difference between frames for the object tracking in the image processing).	
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer and Young, with the technique for multi object tracking as taught by Dave, as the invention of Holt as modified by Mozer and Young uses image processing to detect shapes within the video stream and Dave teaches a specific technique for multi object tracking. As such, it would have been obvious to one or ordinary skill in the art to use the known multi object tracking technique as taught by Dave to improve or enhance the base device of Holt as modified by Mozer, and Young.

Regarding claim 23, please see the rejection above with regarding claim 7, which is commensurate in scope to claim 23, with claim 7 being drawn to an unmanned aerial vehicle and claim 23 being drawn to a corresponding method. 

Claims 11, 12, 16, 24 are rejected under 35 U.S.C. 103 as being obvious over by Holt (US20170225800 A1) in view of Mozer (US 20190197908A1) in view of Antonini (20170217323 A1).
	Regarding claim 11, Holt as modified by Mozer does not explicitly teach but Antonini wherein the landing pod comprises a first recess at a first depth and a second recess at a second depth deeper than the first depth (Fig. 2, [0052], a landing platform, frusto-conical mouth 22A (1st recess) and a tubular portion 22B (2nd recess) which extends downward from the bottom (deeper than the depth of mouth 22A) of the frusto-conical mouth 22A ; Overall, the shape of centering housing 22 is a funnel shape), wherein the first recess is configured to receive the unmanned aerial vehicle and wherein the second recess is configured to receive a control portion of the unmanned aerial vehicle ( [0015]-[0024], [0050]-[0052; Fig. 2, a landing platform, frusto-conical mouth 22A receiving UAV and a tubular portion 22B which extends downward from the bottom of the frusto-conical mouth 22A , receiving the projections of UAV).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, a funnel-shaped landing platform, as taught by Antonini, as Holt, Mozer and Antonini are all directed to unmanned aerial vehicle landing (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using a funnel-shaped landing platform and predictably applied it to unmanned aerial vehicle landing of Holt as modified by Mozer to allow the unmanned aerial vehicle to land in a centered position without the need for a motorized alignment mechanism ([0011] Antonini).

	Regarding claim 12, Holt teaches an unmanned aerial vehicle landing system ([0001] landing systems for unmanned aerial vehicles) comprising: a landing pod ([0020] landing aid 100), comprising an electromagnetic radiation emission source, configured to emit electromagnetic radiation at one or more first wavelengths ([0020] landing aid 100 could be rendered using materials that are reflective of non-visible light, such as infrared (electromagnetic radiation). Using infrared reflective material for shapes 104 would allow UAV 300, when equipped with a suitable infrared-sensitive camera (creates an image using infrared radiation), to locate landing aid 100 in low-visibility or low-visible light conditions);
	an unmanned aerial vehicle (UAV 300 in Fig. 3) comprising: an image sensor ( [0020] a camera system on UAV 300; with a suitable infrared-sensitive camera; [0029] Camera 402 may use CCD, CMOS, or any other suitable imaging technology now known or later developed), configured to detect electromagnetic radiation and to generate image sensor data representing the detected electromagnetic radiation ([0014]-[0016] Landing aid 100 can allow an unmanned aerial vehicle to guide itself into a landing point using only an onboard camera (image sensor); [0020] landing aid 100 could be rendered using materials that are reflective of non-visible light, such as infrared (electromagnetic radiation). Using infrared reflective material for shapes 104 would allow UAV 300, when equipped with a suitable infrared-sensitive camera (creates an image using infrared radiation), to locate landing aid 100 in low-visibility or low-visible light conditions, [0026]- [0029] Camera 402 and landing aid 100 must be compatible insofar as camera 402 must be capable of imaging landing aid 100. Camera 402 accordingly may be sensitive to infrared, ultraviolet, visible light, or a combination of the foregoing, as appropriate to how the shapes are rendered on landing aid 100, detected electromagnetic radiation will be discussed later); and	
	one or more processors ([0015] and a processing module capable of performing shape detection and interfacing with the unmanned aerial vehicle's flight controller) configured to: 
		determine from the passed image sensor data an origin of the detected electromagnetic radiation ( [0034] Once image processor 404 has detected and determined the location of landing aid 100, it can pass directional information to flight controller 406 for directing UAV 300 relative to landing aid 100; Such information can be used to direct UAV 300 to perform a predetermined flight path, such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land); and
		control the unmanned aerial vehicle to travel toward the determined origin([0034] Once image processor 404 has detected and determined the location of landing aid 100, it can pass directional information to flight controller 406 for directing UAV 300 relative to landing aid 100; Such information can be used to direct UAV 300 to perform a predetermined flight path, such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land; [0014]-[0015]landing aid 100 is intended to allow an unmanned aerial vehicle to determine its orientation with respect to landing aid 100).
 Holt does not explicitly teach but Mozer teaches the specific limitations of detected electromagnetic radiation and a filter configured to pass image sensor data representing one or more first wavelengths of electromagnetic radiation and to block image sensor data representing one or more second wavelengths of electromagnetic radiation (Mozer [0022], [0042]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, unmanned aerial vehicle landing, as taught by Holt, filtering wavelengths of electromagnetic radiation passing the image sensor, as taught by Mozer, as Holt and Mozer are directed to unmanned aerial vehicle landing (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the filter to block some wavelengths of electromagnetic radiation and predictably applied it to the unmanned aerial vehicle landing of Holt to allows an image analysis algorithm used in the vision system to extract the fiducial features much more easily than standard computer vision techniques ([0022], Mozer).
	Holt as modified by Mozer does not explicit teach but Antonini teaches a landing pod configured in a first shape comprising at least one concave region ([0015]-[0024]) and an unmanned aerial vehicle (UAV 300 in Fig. 3) configured as a second shape, the second shape being generally complementary to the first shape ([0015]-[0024]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, UAV with a second shape complementary to the landing platform with at least one concave region, as taught by Antonini, as Holt, Mozer and Antonini are all directed to unmanned aerial vehicle landing (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using UAV with a second shape complementary to the landing platform with at least one concave region and predictably applied it to unmanned aerial vehicle landing of Holt as modified by Mozer to allow the unmanned aerial vehicle to land in a centered position without the need for a motorized alignment mechanism ([0011] Antonini).

	Regarding claim 16, Holt modified by Mozer teach wherein wherein the determining from the passed image sensor data the origin of the detected electromagnetic radiation relative to the unmanned aerial vehicle comprises detecting an azimuth of the detected electromagnetic radiation and/or an elevation angle of the detected electromagnetic radiation; and wherein controlling the unmanned aerial vehicle to travel in the detected direction comprises changing a direction of travel of the unmanned aerial vehicle according to the detected azimuth and/or the detected elevation angle (Fig. 3. [0027], Camera 302 can locate landing aid 100 along angle of view 310. camera 302 is mounted on a gimbal, the angle of camera 302 relative to landing aid 100 can be determined. Where UAV 300 is equipped with GPS location, its altitude above ground can be known. [0034] image processor 404 has detected and determined the location of landing aid 100 relative to UAV; such as reorienting UAV 300 to a certain position relative to landing aid 100, and automatically bringing UAV 300 in to land).

	Regarding claim 24, Holt as modified by Mozer does not explicit teach but Antonini teaches wherein the first shape is a funnel shape (Fig. 2, Antonini).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, a funnel-shaped landing platform, as taught by Antonini, as Holt, Mozer and Antonini are all directed to unmanned aerial vehicle landing (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of using a funnel-shaped landing platform and predictably applied it to unmanned aerial vehicle landing of Holt as modified by Mozer to allow the unmanned aerial vehicle to land in a centered position without the need for a motorized alignment mechanism ([0011] Antonini).

Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over by Holt (US20170225800 A1) in view of Mozer (US 20190197908 A1) in view of Antonini (20170217323 A1) further in view Young (Fundamentals of Image Processing, Version 2.3, copyright 1995-2007).
	
	Regarding claim 13, Holt as modified by Mozer and Antonini teaches wherein the determining from the passed image sensor data the origin of the detected electromagnetic radiation comprises: receiving sensor data corresponding to a first row of image sensor pixels Holt [0030], but Holt as modified by Mozer and Antonini does not explicitly teach but Young teaches determining first bright points within the first row as pixels with a brightness greater than a predetermined threshold; grouping adjacent first bright points to form first bright lines; and assigning an identifier to each first bright line (section 10.3.1 Thresholding). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer and Antonini, with the technique for objects detecting in image processing, as taught by Young, as the invention of Holt as modified by Mozer and Antonini uses image processing to detect shapes within the video stream and Young teaches a specific image processing technique. As such, it would have been obvious to one or ordinary skill in the art to use the known image processing technique as taught by Young to improve or enhance the base device of Holt as modified by Mozer and Antonini.
	
	Regarding claim 14, Holt as modified by Mozer and Antonini does not explicitly teach but Young teaches wherein the determining from the passed image sensor data the origin of the detected electromagnetic radiation further comprises: determining second bright points within the second row as pixels with a brightness greater than a predetermined threshold; grouping adjacent second bright points to form second bright lines; assigning an identifier to each second bright line; determining first bright lines and second bright lines that overlap; determining bright spots as a combination of overlapping first bright lines and second bright lines, and determining an identifier for each bright spot (section 10.3.1 Thresholding, note: all bight limes connecting each other forms bright spots after thresholding the image and each bright spot may identified by (m, n) representing the location of the bright spot ). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer and Antonini, with the technique for objects detecting in image processing, as taught by Young, as the invention of Holt as modified by Mozer and Antonini uses image processing to detect shapes within the video stream and Young teaches a specific image processing technique. As such, it would have been obvious to one or ordinary skill in the art to use the known image processing technique as taught by Young to improve or enhance the base device of Holt as modified by Mozer and Antonini.

Claim 15 is are rejected under 35 U.S.C. 103 as being obvious over by Holt (US20170225800 A1) in view of Mozer (US 20190197908 A1) in view of Antonini (20170217323 A1) further in view Young ( Fundamentals of Image Processing, Version 2.3, copyright 1995-2007) further in view Dave (https://www.youtube.com/watch?v=HQW4wtLBddk, Multi Object Tracking Tutorial: part 4 by Student Dave, Jan 30, 2013)
	Regarding claim 15, Holt as modified by Mozer, Antonini and Young does not explicitly teach but Dave teaches wherein the one or more processors are further configured to correlate a bright spot on a first frame with a bright spot on a second frame, wherein the correlation of a bright spot on a first frame with a bright spot on a second frame comprises determining a smallest total distance between a plurality of bright spots on the first frame and a plurality of bright spots on the second frame (time stamp range (3:00-9:00) at Dave teaches using Hungarian algorithm - difference between frames for the object tracking in the image processing).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the unmanned aerial vehicle landing, as taught by Holt as modified by Mozer, Antonini and Young, with the technique for multi object tracking as taught by Dave, as the invention of Holt as modified by Mozer, Antonini and Young uses image processing to detect shapes within the video stream and Dave teaches a specific technique for multi object tracking. As such, it would have been obvious to one or ordinary skill in the art to use the known multi object tracking technique as taught by Dave to improve or enhance the base device of Holt as modified by Mozer, Antonini and Young.

	 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over by Holt (US20170225800 A1) in view of Mozer (US 20190197908 A1) in view of Antonini (20170217323 A1) further in view of Ulun (US 20210405654 A1).

	Regarding claim 17, Holt as modified by Mozer and Antonini does not explicitly teach but Ulun further comprising a server ([0145] such a device can be coupled to a server to facilitate the transfer of means for performing the methods) , wherein the server is configured to receive a position of one or more unmanned aerial vehicles while positioned in a landing pod and to resolve an inaccuracy in the one or more positions using a known configuration of a plurality of the landing pods (100 in Fig. 1A, [0076]-[0077], the pose of an object refers to the combination of position and orientation of the object, an (x, y, z) position and angular orientation (ϕ, θ, ψ) in a reference coordinate system. In one embodiment we define a first reference point on the landing surface, and define the coordinate system so that it is a centered on a first reference point and the landing surface is within the x-y plane. We can also define a second reference point on the UAV, and pose estimates of the UAV are defined in relation to this second reference point; [0081]-[0083]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify unmanned aerial vehicle landing, as taught by Holt, Mozer and Antonini, calibrating the system of unmanned aerial vehicle landing, as taught by Ulun, as Holt, Mozer, Antonini and Ulun are all directed to unmanned aerial vehicle landing (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of calibrating the system of unmanned aerial vehicle landing as taught by Ulun predictably applied it to unmanned aerial vehicle landing of Holt, Mozer and Antonini to accurately take off, track the location of the AGV, and then land back on the AGV ([0003] Ulun).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666